Case: 13-41355      Document: 00513118363         Page: 1    Date Filed: 07/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                               July 16, 2015
                                    No. 13-41355
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VINCENTE PALACIOS-PASCACIO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1196-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Vincente Palacios-Pascacio (Palacios) appeals the 46-month sentence
imposed following his guilty-plea conviction for illegal reentry. He challenges
the district court’s 16-level enhancement to his offense level under U.S.S.G.
§ 2L1.2(b)(1)(A)(i) for his 2010 Georgia conviction for possession with the intent
to distribute a controlled substance in light of Moncrieffe v. Holder, 133 S. Ct.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41355    Document: 00513118363    Page: 2   Date Filed: 07/16/2015


                                No. 13-41355

1678 (2013). This argument is now foreclosed by our recent decision in United
States v. Martinez-Lugo, 782 F.3d 198, 205 (5th Cir. 2015).
      AFFIRMED.




                                      2